                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DISTRICT


DARNELL W. MOON,                                  )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )          No. 1:19-cv-17-ACL
                                                  )
DUNKLIN COUNTY JAIL, et al.,                      )
                                                  )
           Defendants.                            )

                                 MEMORANDUM AND ORDER

           Before the Court is a document titled “Application for Preservation of Evidence,” filed

by Darnell W. Moon. Therein, Moon states he is “in the process of preparing a civil rights

complaint against the officers at the Dunklin County Jail” and other individuals to redress

violations of his constitutional rights that occurred in a medical isolation cell of the Dunklin

County Jail in May and July of 2018. (Docket No. 1 at 1). He claims there is video footage of

the cell on the dates in question, and he states that “[b]ecause of impending litigation, and in the

interests of justice,” he “asks this Court to enter an ORDER requiring Bob Holder, the Sheriff of

Dunklin County Jail, or his designee (Nicole Green), to preserve said video footage on a DVD,

and forward it to the undersigned judge, where it will remain in the custody of the Court until

litigation is pursued.” Id. (emphasis in original). Moon cites no authority for granting his

request.

           Moon’s request will be denied, and this matter will be closed. Moon has only filed the

instant Application. The Federal Rules of Civil Procedure set forth the normal course for

beginning, conducting, and determining controversies, and they provide that there is one form of

action – a civil action – that is commenced by filing a complaint with the court. See Fed. R. Civ.
P. 1, 3. Moon has not met this requirement, nor has he made any attempt to set forth the

jurisdictional basis for granting him the relief he seeks.

          Even if Moon had plead a sufficient basis for jurisdiction and his Application could be

construed as a motion for ex parte relief under Rule 65, he does not meet the requisite legal

standard for the issuance of a temporary restraining order. In fact, he makes no mention of the

standard. Additionally, the federal courts are not equipped to micro-manage the discovery

conduct of litigants, recourse exists for improper litigation conduct, and this Court must give jail

officials considerable discretion in the management of jail facilities. See, e.g., Sandin v. Conner,

515 U.S. 472, 482-83 (1995) (courts must give prison officials considerable discretion to manage

their institutions).

          Finally, construing the Application as the complaint governing this action would not be

helpful to Moon. Moon has not paid the filing fee, and he would not be eligible for in forma

pauperis status because he is subject to 28 U.S.C. § 1915(g).1 Therefore, the Court would be

unable to permit him to proceed in forma pauperis unless he “is under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g). Here, Moon alleges only past harm. Nothing in

his Application would support the finding that he is under imminent danger of serious physical

injury.

          For all of these reasons, the Court will deny Moon’s request, and direct the Clerk of

Court to close this case.

          Accordingly,

          IT IS HEREBY ORDERED that Moon’s request for relief is denied.


1
  See Moon v. United States of America, 1:09-cv-0006-RWS (E.D. Mo. 2009); Moon v. National Asset
Recovery Services, Inc., 4:09-cv-0117-DDN (E.D. Mo. 2009); and Moon v. National Recovery Services,
Inc., 4:09-cv-1129-DDN (E.D. Mo. 2009).
                                                  2
IT IS FURTHER ORDERED that that the Clerk of Court shall close this case.

Dated this 31st day of January, 2019.




                                        STEPHEN N. LIMBAUGH, JR.
                                        UNITED STATES DISTRICT JUDGE




                                        3
